DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IB2018/053790 05/29/2018
FOREIGN APPLICATIONS
ITALY 102017000060530 06/01/2017
	This office action is in response to Applicant’s amendment submitted April 8, 2021.  Claims 1-7 and 9-20 are pending.
	The following rejection of record is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Amelio (J. Phys. Chem. B, 2013, 117, 13578-13587, of record).
	D’Amelio teaches Chitlac having 11.3% acetylation, 18, 36, 50, or 58% lactosylation and a molecular weight of 600,000.  See page 13579, Experimental Section.  The chitlac was placed in water at pH 1.0, 3.1, or 4.0, which inherently results in a fully protonated product.   The pH was adjusted using phosphate buffer. The fully protonated product is a compound of claim one wherein a) is 11%, c) is 18, 36, 50, or 58%, and b) is 71, 53, 39, or 31% (100% - a –c), and R is a lactose moiety.  The anion present in the phosphate buffer would be hydrogen phosphate, dihydrogen phosphate, and/or orthophosphate.
MPEP 2112 states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art," and once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to Applicant to show an unobvious difference.  Mertins (Langmuir 2013, 29, 14545-14551, of record) teaches that chitosan is fully protonated at pH 4.48. See abstract.

Response to Arguments
Applicant argues that D’Amelio’s product is prepared by Donati’s process, and Donati describes the preparation of a non-salified chitosan.  The examiner agrees that Donati describes the preparation of a non-salified chitosan.  The examiner’s position is that the claimed salt is formed in situ when the chitlac is placed into water at pH 1.0, 3.1, or 4.0, which is after the Donati synthesis.    
Applicant argues that D’Amelio is silent about a synthesis to obtain a neutral salt of a chitosan derivative.  This argument is not persuasive.  The rejected claims are product claims, not process claims.  The examiner’s position is that the claimed salts are inherently formed when placed into water at pH 1.0, 3.1, or 4.0, which was done by D’Amelio for testing.
Applicant argues that the possibility to modify the pH of a solution of chitosan derivatives with addition of acids or bases does not inherently imply that a neutral salt can be obtained.  This argument is not persuasive because addition of acid to chitosan derivatives is how the salt is made in the instant specification.  MPEP 2112 states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  If Applicant intends to argue that D’Amelio did not inherently produce a neutral salt in situ as proposed by the examiner, it is unclear why Applicant believes a salt was not formed.  Arguments of counsel cannot take the place of factually supported objective evidence (MPEP 2145).
D’Amelio did not isolate the salt in solid form, but a solid form is not required by the claims.  An amendment to require a solid product would overcome the rejection.
Conclusion
Claim(s) 1-7 and 9 is/are rejected.   Claims 10-14 are allowed.  Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. D’Amelio does not teach use of an amino-borane and does not teach precipitating and separating the salt, and does not teach a pharmaceutical composition containing another bioactive substance.    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623